UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 12, 2010 BERRY PETROLEUM COMPANY (Exact Name of Registrant as Specified in its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 1-9735 (Commission File Number) 77-0079387 (IRS Employer Identification Number) 1999 BROADWAY, SUITE 3700, DENVER, COLORADO (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (303) 999-4400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item 5.07Submission of Matters to a Vote of Security Holders Berry Petroleum Company held its annual meeting of shareholders on May 12, 2010 at which a quorum was present.The following is a summary of matters voted on at that meeting.Percentages set forth below are based on the shares represented and voting atthe meeting in person or by proxy. PROPOSAL ONE: Election of nine Directors NOMINEE VOTES CAST FOR PERCENTAGE OF VOTES CAST WITHHOLD AUTHORITY BROKER NON-VOTE Joseph H. Bryant 98.99% Ralph B. Busch, III 98.15% William E. Bush, Jr. 98.75% Stephen L. Cropper 99.63% J. Herbert Gaul, Jr. 98.74% Robert F. Heinemann 98.80% Thomas J. Jamieson 98.15% J. Frank Keller 98.96% Martin H. Young, Jr. 92.06% PROPOSAL TWO: Approval of our 2010 Equity Incentive Plan. SHARES PERCENTAGE OF SHARES VOTED Votes For 85.63% Votes Against 14.28% Votes Abstain 0.09% Broker Non-Vote 0.00% Total 100.00% PROPOSAL THREE: Ratification of the appointment of PricewaterhouseCoopers LLP as the Independent Registered Public Accounting Firm (Independent Auditors). SHARES PERCENTAGE OF SHARES VOTED Votes For 98.73% Votes Against 1.24% Votes Abstain 0.03% Total 100.00% Pursuant to the foregoing votes, Messrs. Bryant, Busch, Bush, Cropper, Gaul, Heinemann, Jamieson, Keller and Young were elected to serve as directors until the next annual meeting of shareholders; the 2010 Equity Incentive Plan was approved; and the appointment of PricewaterhouseCoopers LLP as independent auditors was ratified. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. BERRY PETROLEUM COMPANY By: /s/ Kenneth A. Olson Kenneth A. Olson Corporate Secretary Date:May14, 2010 -3 -
